Case 3:19-cv-01299-MMA-KSC Document 37 Filed 06/16/20 PageID.168 Page 1 of 1




   1

   2

   3

   4

   5

   6

   7

   8                          UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10   BRIAN WHITAKER,                                 Case No.: 3:19-cv-1299-MMA-KSC
  11                                      Plaintiff,    ORDER RE: VOLUNTARY
       v.                                               DISMISSAL OF ACTION
  12
       S.F. PARTNERS, a Limited Partnership, a         [Doc. No. 36]
  13   California Limited Liability Company;
       FULLMER INVESTMENTS LLC, a
  14   California Limited Liability Company;
       ANNE S. MEYERS; and DOES 1-10,
  15
                                       Defendants.
  16

  17         This Court, having reviewed the matter as stated above and finding good
  18   cause therefor, GRANTS the parties’ request, and orders this matter DISMISSED
  19   in its entirety, with prejudice as to all parties. Each party must bear its own
  20   attorneys’ fees and costs. The Court DIRECTS the Clerk of Court to terminate all
  21   pending motions and close the case.
  22         IT IS SO ORDERED.
  23   Dated: June 16, 2020                   ______________________________________
  24                                          MICHAEL M. ANELLO
  25                                          United States District Judge
  26

  27

  28
                                                 1
                                                                       3:19-cv-1299-MMA-KSC
